Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsung Yin Wu on 6/1/2022.

The application has been amended as follows: 
(Currently Amended) A surgical suture production method comprising:
obtaining a solution by dissolving an electrically conductive or semi electrical conductive polymer in a solvent together with a dopant, wherein the polymer is used as a coating material and the dopant increases the electrical conductivity, and wherein the dopant is at least one agent selected from a group consisting of dodecylbenzene sulfonic acid, bromide, camphor sulphonic acid, and 2,3,5,6-Tetrafluoro-7,7,8,8-tetracyanoquinodimethane;
coating a surgical suture by:
immersing the surgical suture inside the solution;
taking the surgical suture out of the solution; and
obtaining a conductive layer on the surgical suture after the solution on the surgical suture has evaporated.

(Previously Presented) The surgical suture production method according to claim 1, wherein the surgical suture is produced from any material selected from a group consisting of polyglactin 910, polyglycolic acid, glycolic polymer, lactic polymer, polyglyconate, poliglecaprone 25, glycomer 631, polyglytone 6211, silk, polyester, polyamide, polypropylene, polybutester, polymerized caprolactam, and stainless steel.

(Previously Presented) The surgical suture production method according to claim 2,  wherein the coating material is at least one material selected from a group consisting of Poly(3-hexylthiophene-2,5-diyl), polyacetylene, polyphenylene vinyl, polypyrrole, polythiophene, polyaniline,  polyphenylene sulphate, polyfluorene, polyphenylene, polycarbazole, poly(3,4-ethylenedioxythiophene), poly(carbazole-dithiophene- benzothiadiazole), and	Poly[2,1,3- benzothiadiazole -4,7-diil [4,4-bis (2-ethylhexyl) -4H-cyclopenta [2,1-b: 3,4-b '] dithiophene-2,6- Diol]].

(Canceled)

(Currently Amended) The surgical suture production method according to claim [[4]]3, wherein the solution comprises any agent selected from a group consisting of p-Xylene, m-cresol, dioxane, and dimethyl sulfoxide.

(Previously Presented) The surgical suture production method according to claim 2,  wherein the coating material is at least one material selected from a group consisting of Poly(3-hexylthiophene-2,5-diyl), polyacetylene, polyphenylene vinyl, polythiophene, polyaniline,  polyphenylene sulphate, polyfluorene, polyphenylene, polycarbazole, poly(3,4-ethylenedioxythiophene), poly(carbazole-dithiophene- benzothiadiazole), and Poly[2,1,3- benzothiadiazole -4,7-diil [4,4-bis (2-ethylhexyl) -4H-cyclopenta [2,1-b: 3,4-b '] dithiophene-2,6- Diol]].

(Previously Presented) The surgical suture production method according to claim 2, wherein the coating material is at least one material selected from a group consisting of Poly(3-hexylthiophene-2,5-diyl), poly(3,4-ethylenedioxythiophene), poly(carbazole-dithiophene- benzothiadiazole), and Poly[2,1,3- benzothiadiazole -4,7-diil [4,4-bis (2-ethylhexyl) -4H-cyclopenta [2,1-b: 3,4-b '] dithiophene-2,6- Diol]].

(Canceled)

(Canceled)

(Canceled)

(Currently Amended) The surgical suture production method according to claim [[4]]3, wherein the solution comprises p-Xylene.

(Currently Amended) The surgical suture production method according to claim [[4]]3, wherein the solution comprises m-cresol.

(Currently Amended) The surgical suture production method according to claim [[4]]3, wherein the solution comprises dioxane.

(Currently Amended) The surgical suture production method according to claim [[4]]3, wherein the solution comprises dimethyl sulfoxide.

(New) A surgical suture production method comprising:
obtaining a solution by dissolving an electrically conductive or semi electrical conductive polymer in a solvent together with a dopant, wherein the polymer is used as a coating material and the dopant increases the electrical conductivity, and wherein the dopant is at least one agent selected from a group consisting of dodecylbenzene sulfonic acid, camphor sulphonic acid, and 2,3,5,6-Tetrafluoro-7,7,8,8-tetracyanoquinodimethane;
coating a surgical suture by:
immersing the surgical suture inside the solution;
taking the surgical suture out of the solution; and
obtaining a conductive layer on the surgical suture after the solution on the surgical suture has evaporated.

(New) The surgical suture production method according to claim 15, wherein the surgical suture is produced from any material selected from a group consisting of polyglactin 910, polyglycolic acid, glycolic polymer, lactic polymer, polyglyconate, poliglecaprone 25, glycomer 631, polyglytone 6211, silk, polyester, polyamide, polypropylene, polybutester, polymerized caprolactam, and stainless steel.

(New) The surgical suture production method according to claim 16,  wherein the coating material is at least one material selected from a group consisting of Poly(3-hexylthiophene-2,5-diyl), polyacetylene, polyphenylene vinyl, polypyrrole, polythiophene, polyaniline,  polyphenylene sulphate, polyfluorene, polyphenylene, polycarbazole, poly(3,4-ethylenedioxythiophene), poly(carbazole-dithiophene- benzothiadiazole), and	Poly[2,1,3- benzothiadiazole -4,7-diil [4,4-bis (2-ethylhexyl) -4H-cyclopenta [2,1-b: 3,4-b '] dithiophene-2,6- Diol]].

(New) The surgical suture production method according to claim 17, wherein the solution comprises any agent selected from a group consisting of p-Xylene, m-cresol, dioxane, and dimethyl sulfoxide.

(New) A surgical suture production method comprising:
obtaining a solution by dissolving an electrically conductive or semi electrical conductive polymer in a solvent together with a dopant, wherein the polymer is used as a coating material and the dopant increases the electrical conductivity, and wherein the dopant is 2,3,5,6-Tetrafluoro-7,7,8,8-tetracyanoquinodimethane;
coating a surgical suture by:
immersing the surgical suture inside the solution;
taking the surgical suture out of the solution; and
obtaining a conductive layer on the surgical suture after the solution on the surgical suture has evaporated.

(New) The surgical suture production method according to claim 19, wherein the surgical suture is produced from any material selected from a group consisting of polyglactin 910, polyglycolic acid, glycolic polymer, lactic polymer, polyglyconate, poliglecaprone 25, glycomer 631, polyglytone 6211, silk, polyester, polyamide, polypropylene, polybutester, polymerized caprolactam, and stainless steel.

(New) The surgical suture production method according to claim 20,  wherein the coating material is at least one material selected from a group consisting of Poly(3-hexylthiophene-2,5-diyl), polyacetylene, polyphenylene vinyl, polypyrrole, polythiophene, polyaniline,  polyphenylene sulphate, polyfluorene, polyphenylene, polycarbazole, poly(3,4-ethylenedioxythiophene), poly(carbazole-dithiophene- benzothiadiazole), and	Poly[2,1,3- benzothiadiazole -4,7-diil [4,4-bis (2-ethylhexyl) -4H-cyclopenta [2,1-b: 3,4-b '] dithiophene-2,6- Diol]].

(New) The surgical suture production method according to claim 21, wherein the solution comprises any agent selected from a group consisting of p-Xylene, m-cresol, dioxane, and dimethyl sulfoxide.


Reasons for Allowance
Claims 1-3, 4-6 and 11-22 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to dissolve in solution a semi-conductive or conductive polymer in solvent together with a dopant that increases the electrical conductivity of the coating and comprises at least one of the materials listed in claim 1, wherein a surgical suture is immersed in the solution such that the suture comprises a conductive coating layer upon removal of the suture from the solution and drying.
The most pertinent prior art (USPGPub2008/0003251) teaches that it is known to coat sutures with a polymer that can be conductive and wherein the coating may further comprise a dopant.  However, the prior art fails to acknowledge the electrical conductivity of any materials used or the formation of a suture coating and also fails to use the dopants claimed or the formation of an electrically conductive coating on the sutures.
Another prior art (US8329205) teaches that it is known to include iodine as a dopant in suture coatings for the purpose of providing an antibacterial agent but is otherwise largely unrelated to the problems solved by the current prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717